UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


CHERYL NYE,                             
                 Plaintiff-Appellant,
                v.
CARL ROBERTS; BOARD OF
EDUCATION OF CECIL COUNTY,
MARYLAND,
             Defendants-Appellees,
               and                               No. 01-1641
NANCY S. GRASMICK, State
Superintendent of Schools; NELSON
BOLENDER, President,
                        Defendants.
METROPOLITAN WASHINGTON
EMPLOYMENT LAWYERS ASSOCIATION,
                  Amicus Curiae.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                        (CA-99-1797-JFM)

                     Submitted: August 12, 2002

                      Decided: October 1, 2002

 Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.
2                          NYE v. ROBERTS
                             COUNSEL

Nancy G. Black, LAW OFFICES OF NANCY G. BLACK, Balti-
more, Maryland, for Appellant. Leslie R. Stellman, Eric W. Gunder-
son, HODES, ULMAN, PESSIN & KATZ, P.A., Towson, Maryland,
for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

    Cheryl Nye sued her former employer for violations of Title VII of
the Civil Rights Act of 1964, as amended, alleging that she was dis-
criminated against on the basis of sex and in retaliation for her com-
plaints of discrimination.* The district court granted summary
judgment to the employer finding that Nye’s sexual harassment
claims failed because they occurred more than 300 days prior to her
filing a verified complaint with the relevant state deferral agency for
the Equal Employment Opportunity Commission ("EEOC"). See 42
U.S.C. § 2000e-5(e)(1) (2000); Tinsley v. First Union Nat’l Bank, 155
F.3d 435, 439 (4th Cir. 1998).

   The district court relied on Edelman v. Lynchburg Coll., 228 F.3d
503 (4th Cir. 2000), to find that Nye’s sworn but untimely charge to
the EEOC could not relate back to her unsworn but timely filing with
the EEOC. Subsequent to the district court’s order, however, Edelman
was reversed. See Edelman v. Lynchburg Coll., 122 S. Ct. 1145
(2002). The Supreme Court held that the EEOC’s regulation, 29
C.F.R. § 1601.12(b), was valid and that an untimely sworn EEOC
charge could relate back to a timely but unsworn EEOC charge. Edel-
man, 122 S. Ct. at 1152.

  *Nye also alleged state law claims, which she has abandoned on
appeal.
                           NYE v. ROBERTS                           3
  Because the district court did not have the benefit of the Supreme
Court’s opinion in Edelman, we vacate and remand for compliance
with that opinion. We decline to address the other issues raised on
appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                      VACATED AND REMANDED